Title: To James Madison from Samuel Buel, 27 June 1815
From: Buel, Samuel
To: Madison, James


                    
                        
                            Sir
                        
                        Burlington 27th June 1815
                    
                    I did myself the honor to address your Excellency a few lines from Washington under date 30th Ulto. on the subject of my Memorial, In which I alluded to the unfavorable result which the Hone Secretary derivd from the Subject And the unaccountable course by which he arrived at such result and concluded that it would be improper to trouble your Excellency with the detail of the subject, particularly as he might think proper to offer some explanations himself.
                    But a more deliberate consideration of the subject has led to the conclusion that as he has not made any explanations to me which authorise such result and has declined a statement of his arguments in a manner whereby their incorrectness might be evident there is little confidence to be entertaind that a more just view of the subject will be represented thro’ him to your Excellency whereby it becomes my duty to state more particularly to your Excy. the course of it. In doing which I will limit myself to the written Statements and observations which I have made to the Honr Secy And only add the remark That the personal conversations which I have had with him on the subject instead of shewing their incorrectness, confirm to me their accuracy and discover that in many important points he has been grossly mistaken in the premises he has assumed in relation to the facts from which he has made his conclusions, And that he neither has or can offer any other reasons in their support than those I have stated. I have the honor to remain your Excellencys Most Obedient and devoted Servant
                    
                        
                            Saml Buel
                        
                    
                